FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL ARROYO-SOLORIO,                           No. 13-72560

               Petitioner,                       Agency No. A200-623-202

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Miguel Arroyo-Solorio, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We dismiss in

part and deny in part the petition for review.

       We lack jurisdiction to review the agency’s determination that Arroyo-

Solorio failed to demonstrate the exceptional and extremely unusual hardship

necessary for cancellation of removal. See Vilchiz-Soto v. Holder, 688 F.3d 642,

644 (9th Cir. 2012) (order) (“[A]bsent a colorable legal or constitutional claim, we

lack jurisdiction to review the BIA’s discretionary determination that an alien

failed to prove that removal would result in exceptional and extremely unusual

hardship. . . .”).

       Arroyo-Solorio’s contention that the agency improperly weighed his

evidence of hardship is not a colorable question of law that would invoke our

jurisdiction. See De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2009).

       Although Arroyo-Solorio contends the BIA failed to consider all of his

evidence, he has not overcome the presumption that the BIA did review the record.

See Fernandez, 439 F.3d at 603.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    13-72560